Chapman, C. J.
On the 10th of June 1858 the plaintiff had a claim against the defendants for damages for a personal injury, and had commenced an action of tort to recover damages therefor, which action was then pending, and judgment was not ren*354dered in his favor till October term 1859. On the day first mentioned he assigned his claim to Moses G. Cobb. He contends that this assignment was void, and this position is sustained by the case of Rice v. Stone, 1 Allen, 566. The ruling that it was valid was erroneous. Exceptions sustained.